Confidential
 
February 7, 2007
 
Mr. Habib Khoury
President
g8wave, Inc.
126 Brookline Ave., Suite 201
Boston, MA 02215


Dear Habib:
 
New Century Capital Partners, LLC (“NCCP”) is pleased to provide to you our
engagement letter to provide to g8wave, Inc. (the “Company”) general financial
advice and assistance to help facilitate one or more transactions as set forth
below. We are extremely excited about having the opportunity to work with you
and your team to assist you in building a dominant, world-class public company.
 
NCCP will serve as the Company’s financial adviser in connection with one or
more of the following transactions: (i) a possible sale, asset acquisition,
merger, business combination or similar transaction (“Business Combination”);
(ii) an IPO; and/or (iii) a capital raise in the form of a private placement or
PIPE (the “Placement”) concurrent with or subsequent to a reverse-merger or
similar transaction with or into a public shell (a “reverse-merger IPO”).
 
It is understood that execution of this Agreement does not assure the successful
completion of a Business Combination, IPO, reverse-merger IPO or Placement. This
agreement is not a commitment, express or implied, on the part of NCCP to
purchase or place any securities and it is acknowledged that any placement of
the securities by NCCP will be made on a “best efforts” basis.
 
I. Services Rendered
 
1.
In connection with its engagement hereunder, NCCP will:

 

 
a.
assist in the drafting and preparation of presentation materials used in
connection with investor presentations, and financial projections used in
discussions with Business Combination candidates, or for the purposes of
completing an IPO or reverse-merger IPO;

 

 
b.
assist the Company to decide on pursuing a reverse-merger IPO, a traditional
IPO, a Business Combination, or undertake a dual-path strategy of completing
both a Business Combination and an IPO, or reverse-merger IPO, in order to
maximize the value of the Company;

 

 
c.
advise the Company as to the timing, structure and pricing of a Business
Combination, IPO, reverse-merger IPO and/or Placement;

 

 
d.
identify and contact prospective bidders in a Business Combination, provided
that the Company’s prior written consent (including consent transmitted via
email or other electronic means) shall be required before NCCP contacts each
prospective bidder; and

 

--------------------------------------------------------------------------------


 

 
e.
advise the Company as to the strategy and tactics of negotiations with such
prospective bidders and participate in such negotiations.

 
II. Compensation
 
2.
As compensation for NCCP's services hereunder, the Company hereby agrees to pay
the following fees:

 

 
a)
A non-refundable cash retainer fee of $30,000 (the “Retainer Fee”), to be paid
$10,000 upon signing of the engagement letter, $10,000 thirty days later and
$10,000 sixty days later. The Retainer Fee will be credited dollar for dollar
against any fees payable to NCCP pursuant to Sections 2(b) through (e) below.

 

 
b)
In the case of a Placement, a cash fee (the “Placement Fee”) equal to six
percent (6%) of the gross proceeds of the securities sold to investors in the
Placement, other than securities purchased by current stockholders of the
Company or investors contacted by such stockholders as listed on Schedule A
hereto, as such schedule may amended from time to time in good faith by the
parties hereto (the “Excluded Investors”), and the Company shall deliver to NCCP
warrants (“Warrants”) to purchase that number of shares of the Common Stock of
the Company (the “Common Stock”) equal to five percent (5%) of the number of
shares of Common Stock into which the securities sold to investors in the
Placement, other than the Excluded Investors, shall be convertible as of the
date of issuance (or if no convertible securities are sold, then 5% of the
number of shares of Common Stock sold to investors in the Placement, other than
the Excluded Investors). The Placement Fee and Warrants are payable immediately
upon closing of the Placement. Such Warrants shall have a five (5) year term, an
exercise price equal to the conversion price per share of the securities sold in
the Placement (or if no convertible securities are sold, then the price per
share of the Common Stock sold in the Placement), and cashless exercise
provisions. If the Placement is consummated by means of more than one closing,
NCCP shall be entitled to the Placement Fees and Warrants provided herein with
respect to each such closing.

 

 
c)
Should g8wave complete a reverse-merger IPO, NCCP will receive a flat fee of
$250,000 (the “Reverse-Merger Fee”). The Reverse-Merger Fee will be in addition
to the Placement Fee payable to NCCP, should NCCP raise capital as part of the
reverse-merger IPO for which the Reverse-Merger Fee is paid.

 

 
d)
Should the Company complete a Business Combination with an entity other than
Paid Inc. or the entities listed on Schedule B (the “Excluded Entities”), NCCP
will receive a fee of 2.0% of the “Transaction Value” (as defined below) of the
Company, up to $20MM; plus 1.5% of the Transaction Value above $20MM, up to
$30MM; plus 1% of the Transaction Value above $30MM. Notwithstanding this fee
schedule, NCCP will receive a minimum fee of $450,000 payable in cash at the
initial closing of the Business Combination.

 

 
e)
Should the Company complete a Business Combination with Paid Inc., NCCP will
receive a flat fee of $250,000 payable in cash at the initial closing of the
Business Combination with Paid Inc.

 

--------------------------------------------------------------------------------


 
“Transaction Value” shall be the Aggregate Consideration (as defined below) paid
or received, or deemed to be paid or received, in connection with a Business
Combination. In the event of a sale of less than 100% of the equity interests of
the Company, the Transaction Value shall be calculated as if 100% of the
ownership of the equity interests of the Company has been sold by dividing (i)
the Aggregate Consideration by (ii) the percentage of ownership which is sold
and the quotient thereof shall be the Transaction Value. “Aggregate
Consideration” shall be the total proceeds and other consideration paid or
received (including assets retained), or to be paid or received, in connection
with a Business Combination (which consideration shall be deemed to include
amounts in escrow), including, without limitation, the fair market value of (i)
all cash; (ii) equity securities (including but not limited to common stock,
preferred stock, warrants, options, stock appreciation rights, in each case
whether or not vested or issued), equity interests, carried interests and equity
reinvestment in the Company (or the resulting entity, in the case of a Business
Combination); (iii) straight or convertible debt instruments or other
obligations held by the Company or its shareholders and issued by the acquiring
company; (iv) interest bearing debt (including capitalized leases) and pension
and other unfunded liabilities assumed in connection with a Business
Combination; (v) assets or businesses retained by the Company or distributed to
its shareholders; (vi) other assets or businesses in which the Company or its
shareholders have an interest included in the transaction; (vii) amounts paid to
the Company or its shareholders in connection with a non-competition agreement;
(viii) lease, royalty, licensing or any similar agreement; (ix) amounts paid, at
any time during the period covered by this Agreement, as extraordinary dividends
or other compensation paid to the Company’s shareholders in contemplation of a
Business Combination; and (x) any shareholder’s obligations, including
transaction expenses, which are forgiven or assumed by a purchaser as part of
the Business Combination. If any portion of the Transaction Value is not readily
determinable as of the Closing, then the Company and NCCP will mutually
determine a dollar equivalent by agreement before the Closing.
 
If certain amounts of the consideration are to be paid at a date or dates after
the closing date of the transaction on an undetermined contingent basis (e.g.,
earn-outs), then the fee payable to NCCP in connection with such amounts shall
be calculated and due and payable upon receipt of such amounts by the Company.
Notwithstanding the foregoing, any consideration deposited into escrow accounts,
evidenced by promissory notes or other debt instruments or payable in a
determinable amount in one or more installments after the initial closing
(regardless of whether such amounts are subject to offset for indemnification
claims), shall be valued at their full face amount and deemed paid at the
closing date of the transaction, regardless of when such amount are to be
released or paid to the Company or its shareholders.
 
Notwithstanding anything to the contrary set forth in this Agreement, NCCP shall
not be entitled to any fee with respect to any transaction consummated with an
Excluded Entity.
 

 
3.
Whether or not any transaction contemplated hereunder is consummated, the
Company shall promptly reimburse NCCP for all of its reasonable out-of-pocket
expenses, incurred in connection with its services hereunder, including fees of
outside legal counsel and expenses of travel, printing, shipping/delivery,
background checks and other third-party services, up to a maximum amount of
$50,000. A reasonably detailed invoice will be submitted to the Company as
expenses are incurred and shall be paid in 30 days or less to the extent
provided for in this Agreement. It is anticipated that the Company will engage
its own legal counsel, accountants, and other professionals as required.

 

--------------------------------------------------------------------------------


 

 
4.
NCCP's engagement hereunder will commence on the date hereof and will continue
until 12 months after the date hereof, unless extended by mutual written consent
or earlier terminated by either party upon 10 days’ prior written notice;
provided, however, that no such termination shall affect the confidentiality
obligations of the parties and the right of NCCP to receive the full Retainer
Fee, any other fees set forth in Section 2 that have accrued prior to such
termination and reimbursement for its out-of-pocket expenses incurred prior to
the expiration or termination of this Agreement as described above. In addition,
in the event that a Business Combination, IPO, reverse-merger IPO or Placement
is consummated within twelve (12) months of the date of termination of this
engagement with any party or parties identified or introduced to the Company by
NCCP or with whom the Company had discussions or other contact concerning a
potential transaction during the term of this Agreement, other than Excluded
Investors or an Excluded Entity, NCCP shall be paid the applicable fees set
forth in Section 2 above.

 

 
5.
The Company recognizes and confirms that NCCP will be using information in
reports and other information provided by others, including, without limitation,
information provided by or on behalf of the Company, and that NCCP does not
assume responsibility for and may rely, without independent verification, on the
accuracy and completeness of any such information, unless it has actual
knowledge that such information is materially untrue or materially incomplete.
The Company hereby warrants that any information contained in the offering
materials used in connection with the engagement (excluding any information
provided for inclusion therein by NCCP or its representatives) will not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements contained therein, in the light of
circumstances under which they were made, not misleading. The Company will
afford prospective investors and bidders acceptable to the Company the
opportunity, upon prior notice, during normal business hours, to make inquiries
relevant to their investment decisions, so long as such investors or bidders
first execute and deliver to the Company a confidentiality agreement reasonably
acceptable to the Company. The Company agrees to provide NCCP and the investors
and bidders introduced by NCCP with prompt notice of any material development
affecting the Company or the occurrence of any event or other change known to
the Company that could result in any offering materials containing an untrue
statement of a material fact or omitting to state any material fact necessary to
make the statements contained therein, in the light of the circumstances under
which they were made, not misleading, and an amendment or supplement to such
offering materials that will correct such statement or omission. The Company
also agrees to provide NCCP (i) copies of any financial reports as soon as
reasonably practicable, and (ii) such other information concerning the business
and financial condition of the Company as NCCP may from time to time reasonably
request during the term of the agreement.

 

 
The Company agrees that any information or advice rendered by NCCP or its
representatives in connection with this engagement is for the confidential use
of the Company and its representatives and advisors only and, except as
otherwise required by law, the Company will not disclose or otherwise refer to
such advice or information in any manner without NCCP’s prior written consent.

 

--------------------------------------------------------------------------------


 
NCCP agrees (a) to hold and maintain all information provided by or related to
the Company (“Company Confidential Information”) in strictest confidence and to
take reasonable precautions to protect such information (including, without
limitation, all precautions NCCP employs with respect to its confidential
materials); (b) not to divulge any Company Confidential Information or any
information derived there from to any third person without prior written consent
of Company; and (c) except in furtherance of its engagement hereunder, not to
make any use whatsoever at any time of such Company Confidential Information.
NCCP may make disclosures required by court order or governmental agency,
provided it uses reasonable efforts to limit disclosure and to obtain
confidential treatment or a protective order, and provided that Company has
received prompt notice and the opportunity to participate in the proceeding
prior to making such disclosure. For purposes of this paragraph, the term
“Company Confidential Information” does not include information that: (a) is or
becomes generally available to the public or within the public domain (other
than as a result of acts by NCCP in violation of this Agreement); (b) is or
becomes available to NCCP from a source (other than Company or any of its
representatives) which is not prohibited from disclosing such information to the
party receiving such information by a contractual, legal, or fiduciary
obligation; or (c) was previously independently conceived, discovered, or
developed by NCCP without access to, or knowledge of, the Company Confidential
Information.
 
6.
The Company and NCCP each represent to the other that there is no other person
or entity that is entitled to a finder's fee or any type of brokerage commission
in connection with the transactions contemplated by this Agreement as a result
of any agreement or understanding with it.

 
7.
In connection with any Placement, the Company will promptly, from time to time,
take such action as may reasonably be required to qualify the securities being
offered in such Placement for an exemption from the registration requirements
under the securities laws of the United States and any applicable state.

 
8.
If a transaction contemplated hereunder is consummated, NCCP may, at its own
expense, place customary announcements or advertisements in financial newspapers
and journals describing its services hereunder, provided that the content of any
such announcements or advertisements shall be approved in writing (including via
email) by the Company, which approval shall not be unreasonably withheld.

 
9.
This agreement is governed by the laws of the State of California, U.S.A.
without regard to conflicts of law principles. The Company and NCCP agree to
waive trial by jury in any action, proceeding or counterclaim brought by or on
behalf of either party with respect to any matter whatsoever relating to or
arising out of any actual or proposed transaction or the engagement of or
performance by NCCP hereunder. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and any
related agreements, schedules and exhibits entered into between the Company and
NCCP in connection herewith shall be governed by, and construed in accordance
with, the laws of the State of California without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of California
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. All judicial proceedings
brought by or against the Company or NCCP or their respective stockholders or
affiliates with respect to this agreement, any related agreement or the
engagement may be brought in any state or federal court of competent
jurisdiction in Los Angeles County, California. By execution and delivery of
this agreement, the Company and NCCP accepts for itself and in connection with
its properties, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this agreement. The Company and NCCP hereby waive any
claim that such jurisdiction is an inconvenient forum or an improper forum based
on lack of venue.

 

--------------------------------------------------------------------------------


 
10.
The Company acknowledges that NCCP is acting as an independent contractor in
connection with its engagement hereunder and not in any other capacity including
as a fiduciary. NCCP shall render the services hereunder in a professional
manner consistent with industry practice. Neither this engagement nor the
delivery of any advice in connection with this engagement is intended to confer
rights upon any persons that are not a party hereto.

 
11.
All notices provided hereunder shall be given in writing and either delivered
personally or by overnight courier service or sent by certified mail, return
receipt requested, if to New Century Capital Partners, 1999 Ave. of the Stars,
Suite 1100, Los Angeles, CA 90067, Attention: Mark J. Salter, with a copy to
Attention: Office of General Counsel, and if to g8wave, Inc., 126 Brookline
Ave., Suite 201 Boston, MA 02215, Attention: Habib Khoury. Any notice delivered
personally shall be deemed given upon receipt; any notice given by overnight
courier shall be deemed given on the next business day after delivery to the
overnight courier; and any notice given by certified mail shall be deemed given
upon the second business day after certification thereof.

 
12.
The Company acknowledges that NCCP is an advisory/investment banking firm and as
such engages in a broad range of securities activities and financial services
and does not and will not be working exclusively for the Company in the industry
which is the subject of this engagement, and agrees that it does not now nor
will the Company in the future object to such non-exclusivity to the Company
under this Agreement or otherwise.

 
13.
It is specifically understood that the Company will not base its decisions
solely on NCCP’s advice, but will also rely on the advice of the Company’s
legal, tax and other business advisors and such other factors that it or they
consider appropriate.

 
14.
The Company and NCCP have entered into a separate letter agreement, dated the
date hereof, providing for the indemnification of NCCP in connection with NCCP’s
engagement hereunder, the terms of which are incorporated into this agreement in
their entirety.

 
15.
This Agreement shall not give rise to any express or implied commitment by NCCP
to purchase or place any securities of the Company.

 
16.
Simultaneous Engagement; Waiver. As you are aware, we have also been retained by
Paid Inc. as its financial advisor in connection with a potential Business
Combination transaction with the Company. In order to avoid potential conflicts
of interest that may arise as a result of this simultaneous engagement, our role
in connection with a potential Business Combination with Paid, Inc. shall be
that of a facilitator and not a proponent for either the Company or Paid, Inc.
We will not engage in any activities for the benefit of one party that are
detrimental to the other party. As a result, the services we provide to you in
connection with a Business Combination with Paid, Inc. may be limited. By
executing and returning a copy of this Agreement, you specifically agree to our
representation of Paid, Inc. and specifically waive any actual or potential
conflict of interest that may arise as a result of such simultaneous
engagement. 

 

--------------------------------------------------------------------------------


 
We look forward to working with you on this important engagement. Please confirm
that the foregoing is in accordance with your understanding of our agreement by
signing and returning to us a copy of this letter.
 
Very truly yours, New Century Capital Partners
 

By
/s/ Mark Salter
 
Mark Salter
  Managing Director



Accepted and agreed to as of
The date set forth above:


g8wave, Inc.



By  
/s/ Habib Khoury
 
Habib Khoury
 
President 


--------------------------------------------------------------------------------



Schedule A


Excluded Investors


[TO BE LISTED]


Schedule B


Excluded Entities


[TO BE LISTED]


--------------------------------------------------------------------------------




February 7, 2007


NEW CENTURY CAPITAL PARTNERS LLC


Ladies and Gentlemen:
 
In connection with the engagement by letter agreement of even date of New
Century Capital Partners LLC (“NCCP”) to assist us with the potential investment
in or business combination involving the Company, including modifications or
future additions to such engagement and related activities prior to the date of
this agreement (the “engagement”), we agree that we will indemnify and hold
harmless you and your affiliates and their respective directors, officers,
agents and employees and each other person controlling (within the meaning of
the Securities Exchange Act of 1934, as amended) you or any of your affiliates
(collectively, the “indemnified parties”), to the full extent lawful, from and
against any losses, expenses, claims or proceedings (collectively, “losses”) (i)
related to or arising out of oral or written information provided by us, our
employees or our other agents, which information either we or you (with our
prior written consent, including via email) provide to any actual or potential
buyers, sellers, investors or offerees, or (ii) otherwise related to or arising
out of the engagement or any transaction or conduct in connection therewith,
except with respect to any losses to the extent such losses have resulted from
the gross negligence, bad faith or willful misconduct of any indemnified party.
 
In the event that the foregoing indemnity is held by a court of competent
jurisdiction to unenforceable as against public policy with respect to any
indemnified party, we agree to contribute to any losses that would otherwise be
indemnifiable pursuant to the foregoing paragraph in such proportion as is
appropriate to reflect the relative benefit to and fault by indemnified parties,
on the one hand, and to and by us and our security holders, on the other hand,
from the actual or proposed transaction arising in connection with the
engagement. Benefits received by us and our security holders shall be deemed to
be equal to the aggregate cash consideration and value of securities or any
other property payable, issuable, exchangeable or transferable in such
transaction or proposed transaction, and benefits received by an indemnified
party shall be deemed to be equal to the compensation paid by us to such
indemnified party in connection with the engagement (exclusive of amounts paid
for reimbursement of expenses). Relative fault shall be determined by reference
to, among other things, whether any alleged untrue statement or omission or any
other alleged conduct relates to information provided by us or other conduct by
us (or our employees or other agents), on the one hand, or by an indemnified
party, on the other hand. You and we agree that it would not be just and
equitable if contribution were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to above. Notwithstanding anything to the contrary above, in no event
shall you be responsible for any amounts in excess of the amount of the
compensation actually paid by us to you in connection with the engagement
(exclusive of amounts paid for reimbursement of expenses).
 
NCCP agrees to notify the Company promptly after receipt of notice of any claim
or the commencement of any action or proceeding with respect to which an
indemnified party intends to seek indemnification hereunder. We shall, at our
election, have the right to assume the defense of any such claim, action or
proceeding. We agree that we will not, without prior written consent of NCCP,
settle any pending or threatened claim for which we have assumed the defense
unless such settlement includes a provision unconditionally releasing you and
each other indemnified party from, and holding all such persons harmless
against, all liability in respect of claims by any releasing party related to or
arising out of the engagement or any transactions or conduct in connection
therewith. We shall not be liable for any settlement of any such action or
proceeding if such settlement is effected without our written consent not to be
unreasonably withheld. We will also promptly reimburse each indemnified party
for all reasonable out of pocket expenses (including reasonable counsel fees and
expenses) as they are incurred by such indemnified party in connection with
investigating, preparing for, defending, or providing evidence in, any pending
or threatened claim or proceeding related to or arising out of the engagement or
any actual or proposed transaction or other conduct in connection therewith or
otherwise in respect of which we have indemnification or contribution
obligations hereunder (whether or not you or any indemnified party is a party to
such claim or proceeding) or in successfully enforcing this agreement.
 

--------------------------------------------------------------------------------


 
We further agree that no indemnified party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to us or any of our
affiliates, officers, directors, employees, creditors or security holders for or
in connection with the engagement or any actual or proposed transactions or
other conduct in connection therewith except for losses incurred by such parties
to the extent such losses are finally judicially determined to have resulted
from the gross negligence, bad faith, or willful misconduct of such indemnified
party.
 
The foregoing agreement is in addition to any rights we or you may have at
common law or otherwise and shall be binding on and inure to the benefit of any
successors, permitted assigns, and personal representatives of us, you, and each
indemnified party. This agreement is governed by the laws of the State of
California, without regard to such state’s rules concerning conflicts of laws.
Any right to trial by jury with respect to any claim or proceeding related to or
arising out of this Agreement is waived. This agreement shall remain in full
force and effect notwithstanding the completion or termination of the
engagement.
 

Very truly yours,    G8WAVE, INC    By: 
/s/ Habib Khoury
      Habib Khoury        President 

 

Agreed:    NEW CENTURY CAPITAL PARTNERS LLC.    By   /s/ Mark J. Salter    Mark
J. Salter    Managing Director 

 

--------------------------------------------------------------------------------

